Citation Nr: 1211640	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left arm disorder secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for a low back disability other than a service-connected chronic low back strain, to include degenerative joint disease and degenerative disc disease of the lumbar spine as secondary to a service-connected right knee disorder with leg length shortening. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon, which denied the Veteran's claim for secondary service connection for a left arm disorder and reopened a claim for service connection for a low back disability, and then denied the latter claim on the merits. 

In a March 2005 rating determination, the RO granted service connection for chronic musculoskeletal strain of the lumbar region, as secondary to service-connected disability of the right knee, characterized as residuals of a right total arthroplasty, removal of the medial and lateral menisci, instability due to loss of the anterior cruciate ligament, chronic synovitis, and leg shortening. 

In an October 2007 decision, the Board reopened the Veteran's claim for service connection for a low back disorder other than lumbar strain and remanded this issue along with the issue of service connection for a left arm disorder to the RO/AMC for further development.  

The requested development has been accomplished and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the left bicep injury, and any resulting residuals, was caused by his service-connected right knee disorder.  

2.  Resolving reasonable doubt in favor of the Veteran, his current degenerative joint/disc disease of the lumbar spine results from his service-connected right knee disorder.  
CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his left bicep injury was caused/aggravated by his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011). 

2.  Resolving reasonable doubt in favor of the Veteran, his degenerative joint/disc disease of the lumbar spine was caused/aggravated by his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Left Arm

The Veteran maintains that his current left arm disorder, namely his left bicep injury, and residuals therefrom, is secondary to his service-connected right knee disorder.  The Veteran maintains that he sustained the injury to his left bicep when attempting to lift a washing machine solely with his arm power and not the use of his lower extremities due to his inability to place any weight and/or use his service-connected right knee.

The Board notes that prior to receipt of his request for service connection for residuals of the left bicep injury, treatment records associated with the claims folder reveal that the Veteran sustained an injury to his left bicep when attempting to lift a washing machine for his mother.  

In a December 1998 treatment record, it was reported that the Veteran was attempting to lift a washing machine when he felt a pop and pain in the anterior fossa of the left arm.  Subsequently, a mass formed and he had decreased range of motion.  

Left bicep repair surgery was performed in December 1998.  

In a June 1999 VA outpatient treatment record, the Veteran was noted to have ruptured the bicep tendon while lifting a washing machine with his arm fully extended.  

Importantly, it was reported at that time that he did not squat and lift with his knee because of his knee problem.  

The Veteran did not file a claim for service connection with regard to the left bicep injury until July 2000.  

In a July 2002 VA examination report, the VA examiner indicated that it was difficult to relate the bicep injury to the service-connected right knee disorder.  

In a March 2003 letter, the Veteran's treating VA nurse practitioner indicated that the Veteran sustained his the left bicep injury when attempting to move a heavy object in November 1998.  She noted that the Veteran reported that this was an emergency situation and that he only had one other person helping him.  She stated that since the Veteran was unable to bend his knee at the time, he had to balance the weight on his left leg.  Instead of lifting the object with his legs, he lifted the entire object with his arm, rupturing his bicep muscle.  He had it surgically repaired and thereafter had physical therapy.  She indicated that the arm injury occurred because he was off balance due to his right knee stiffness and was not able to lift with his legs.  

In a May 2005 VA examination report, the examiner stated that he could not resolve the question of the secondary claim for residuals of a fractured left bicep tendon without resorting to mere speculation.  

In August 2007, the Board remanded this matter for further development to include a VA examination, with the examiner rendering an opinion as to whether it was at least as likely as not that the Veteran's left arm disorder was caused or aggravated by his service-connected right knee disorder.  

In March 2011, the Veteran was afforded a VA examination.  Following examination, the examiner indicated that with the current information, it would be speculation for him to attribute the Veteran's left biceps injury to miliary service or his service-connected conditions.  

In a May 2011 addendum, the VA examiner indicated that it would be speculation for him to attribute the Veteran's left bicep injury to his service-connected right knee problems.  

The Board notes that the Veteran has indicated that he sustained the left bicep injury as a result of lifting a heavy object in 1998.  Treatment records directly identify the precipitating act of lifting the washer as the cause of the bicep rupture, which required subsequent surgery.  The Veteran maintains that the injury is related to the service-connected right knee in that he was unable to place pressure on his knees which caused him to have to use his upper extremities, namely his left arm, to lift the object, which in turn caused the rupture.  In other words, had he been able to use his lower extremities, the injury would not have occurred.  

The treatment records demonstrate that the Veteran reported the inability to use his right knee to place weight on his lower extremities as the reason he had to use the left arm to lift the heavy object.  These treatment records are in close proximity to the time of the incident and predate any claim of service connection by over one year.  The VA examiners have indicated on numerous occasions that it would be speculation to relate the Veteran's left bicep injury to his service-connected right knee disorder.  

The Board finds the Veteran's statements credible as to having sustained the injury to his left bicep due to his having to lift with his upper extremities as a result of his inability to place any weight on his right knee.  His statements made in connection with the current claim are supported by treatment records prepared in close proximity to the event, with no claim for compensation pending at the time the treatment records were prepared.  Based upon the current facts of record and resolving reasonable doubt in favor of the Veteran, the Board finds that residuals of a left arm bicep injury, as secondary to the service-connected right knee disorder, is warranted.  

Low Back Disability Other Than Service-Connected Chronic Low Back Strain, to include Degenerative Joint Disease and Degenerative Disc Disease of the Lumbar Spine

At the outset, the Board notes that service connection is in effect for lumbar strain, which has been assigned a 40 percent disability evaluation under Diagnostic Code 5237.  

The Veteran maintains that he currently has degenerative joint/disc disease of the lumbar spine secondary to his service-connected right knee disorder.  

In a February 2003 report, the Veteran's VA nurse practitioner indicated that since the his knee surgery, which resulted in his right leg being 3/4 inches shorter than the left leg, the Veteran started having severe back pain.  He was given a shoe lift but he continued to have back pain.  She noted that a lumbar CT scan in August 2002 showed mild degenerative disc disease with a small bulge at L4-5.  She requested that the Veteran be considered for an increase in benefits due to the likelihood that his back pain was the result of his right knee injury.  She stated that there was a strong likelihood that the Veteran's back pain was cumulative trauma from walking on uneven legs.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2005.  X-rays taken at the time of the examination revealed mild degenerative disc disease and osteoarthritic changes of the lumbar spine.  Following examination, the examiner rendered diagnoses of chronic musculoskeletal strain of the lumbar region and mild degenerative disc disease and osteoarthritic changes of the lumbar spine.  The examiner stated that with regard to the low back, the chronic lumbosacral strain was at least as likely as not a consequence of the leg length discrepancy caused by surgical intervention for the service-connected right knee.  The examiner did not render an opinion with regard to the etiology of the degenerative disc/joint disease.  

In conjunction with the August 2007 Bord remand, the Veteran was afforded a VA examination in March 2011.  Following examination, the examiner indicated that the Veteran had degenerative changes of the lumbar spine on X-ray that were relatively mild and more likely than not related to consequences of his service-connected right knee condition.  In a May 2011 addendum report, the examiner indicated that it would be speculation for him to attribute degenerative disc disease or degenerative joint changes of the Veteran's lumbar spine to be a consequence of his service-connected right knee condition using currently available information.  He further stated that it would be speculation for him to attribute his degenerative lumbar changes to a permanent increase in severity beyond the natural progression as a result of his service-connected knee problems.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for degenerative joint/disc disease as secondary to the service-connected right knee disorder, it cannot be stated that the preponderance of the evidence is against the claim. 

The Veteran has currently been shown to have degenerative joint/disc disease of the lumbar spine.  He has continuously maintained that his low back disorder started following his right knee surgery.  The Veteran's VA nurse practitioner indicated that there was a strong likelihood that the Veteran's back disorder, identified by her as degenerative disc disease, was related to his service-connected right knee disorder.  The Board does note the opinion of the March 2011 VA examiner that it was less likely that the Veteran's degenerative disc/joint disease of the lumbar spine was related to his service-connected right knee disorder.  

Based upon the above, the evidence as to whether the Veteran's current degenerative disc/joint disease of the lumbar spine was aggravated by his service-connected right knee disorder is at least in equipoise.  

Moreover, the Veteran's low back disorder, whether it be lumbar strain or degenerative joint/disc disease, is evaluated under the same diagnostic code.  Based on the evidence, the Veteran will not receive additional compensation for this problem as the Veteran's back issue has generally taken into consideration all of the problems associated with the back.  Evaluating the two problems as separate back disabilities is simply too complex.         

Resolving reasonable doubt in favor of the Veteran, service connection is warranted for degenerative joint/disc disease of the lumbar spine as secondary to the service-connected right knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

Service connection for a left arm disorder, namely residuals of a left bicep injury, is granted.  

Service connection for degenerative joint/disease of the lumbar spine is granted.  


____________________________________________
JOHH J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


